KRUEGER, Judge.
The appellant was tried and convicted of the offense of willfully deserting and refusing to provide for the support and maintenance of his children, and his punishment was assessed at a fine of $50.
The record is before us without any statement of facts or bills of exceptions. The appellant in due time filed written objections to the court’s main charge, and, upon the court overruling the same, he then and there excepted. We have examined the court’s charge in connection with the objections addressed to same, and have reached the conclusion that the court’s charge is not subject to the criticism addressed to it. The indictment seems to be in due form and sufficient to charge the offense of which the appellant was convicted.
Finding no reversible error in the record, the judgment of the trial court is in all things affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judgeá of the Court of Criminal Appeals and ap‘-proved by the court.